Title: From Benjamin Franklin to Nathaniel Falconer, 14 February 1773
From: Franklin, Benjamin
To: Falconer, Nathaniel


Dear Friend,
London, Feb. 14. 1773
I thank you heartily for your very kind Present of Nuts and Apples, they are both excellent, and very much refresh me. We were sorry to miss you at Christmas. If you will not come and keep it with us, we must e’en go and keep it with you.
If the Land Affair is ever compleated, (which God only knows whether it will be or not) you may rely on my taking as much Care of your Interest as of my own. Some People are very confident of seeing a speedy End to the Sollicitation, but they seem to me to hollow before they are out of the Wood. The less we talk of the Business the better. With great and sincere Respect, I am, my dear Friend, Yours very affectionately
B Franklin
Capt. Falconer
